The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Current Status of Claims
This action is response to communication of June 28, 2022. By amendment of June 28, 2022 the Applicant amended claims 1, 3, 4, 9, 10, 11, 13, 14, 19, 20. Therefore, claims 1 to 20 remain active in the application.

Response to arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely at least to some references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim  et al. (WO2015/174753 provided with the Applicant’s IDS of July 13, 2021) in view of Lim (US Patent Publication Application 2017/0168772 A1) and further in view of Choi et al.  (US Patent Publication Application 2011/0267291 A1).
	In regard of claim 1,  Lim et al. disclose a display apparatus comprising: a display; a content interface; a communication interface; and a controller (See Figures 17-18 of Lim et al. illustrating a display apparatus (1810) and communication interface (1710) and controller (1730) as discussed in paragraphs [0199-0223] of Lim et al.) configured to: control the display to display an image corresponding to a broadcast signal received through the content interface (See at least Figures 17-18 of Lim et al. illustrating a display device (1810) and content interface (1720, 1820) controlling an image on the screen 1810) corresponding to a broadcast signal (1850) as discussed in paragraphs [0211-0214]); receive operation information of an external audio apparatus through at least one interface (See Figures 17-18 of Lim et al. illustrating receival of operation information of an external audio (1820) through interface (1720) and communication interface (1710) described in paragraphs [0213-0214]); and control the display to display a control menu to provide the operation information of the external audio apparatus to control the external audio apparatus based on the operation information of the external audio apparatus and an operation information of the display apparatus (See at least Figures 13, 17-18 of Lim et al. illustrating a control menu on the display (1320) to provide the operation information of the external audio apparatus (1820) for operation of the display apparatus (100)) , control the display to display a second control menu for representing information about an application related to audio reproduction of the external audio apparatus and executing the application related to audio reproduction of the external audio apparatus (See at least Figure 18 Lim et al. illustrating number of menus on the screen of the display (1810) related to audio reproduction of the external audio apparatus (1820) as discussed in paragraphs [0210-0216]); and control the display to display a third control menu for representing information about an application related to audio reproduction of an external user device (See Figure 18 of Lim et al. illustrating an external user device (1830) as discussed in paragraph [0210]).
	However, the reference to Lim et al. does not specifically distinguish the interface selected from the content interface and the communication interface.
	In the same field of endeavor, Lim discloses a display apparatus (300) illustrating a controller (310) with the interface selected from the content interface (385-1) and the communication interface (385-n) as also discussed in paragraphs [0118-0119]. 
	Additionally, the references of Lim et al. and Lim does not specifically discuss a display apparatus showing a third control menu for representing information about an application related to audio reproduction of an external user device communicating with the external user device and executing the application related to audio reproduction of the external user device.
	In the same field of endeavor, Choi et al. in Figures 19, 20, 25, 29 discloses a display device (100) showing a third control menu (1402) for representing information about an application relating to audio reproduction of an external user device (201) communicating with the external user device and executing the application related to audio reproduction of the external user device (201) as discussed in paragraphs [0350-0351].  
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use selection of interfaces as shown by Lim and third menu of Choi et al. with the device of Lim et al. in order to provide a network interface that is capable to connect to number of external devices via a network and provide operation of music files from the external user device. 
	In regard of claim 2, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising a user inputter, wherein the controller is configured to: acquire a user input to control the external audio apparatus through the control menu displayed on the display, the user input being received from the user inputter; and transmit the user input to the external audio apparatus through the at least one interface (See at least Figures 12-14 of Lim et al. illustrating controller (150) and a user input (1312,  S1410) in the control menu (1310) to control external audio (130) and transmits (140) user input to the external audio apparatus (130) as discussed in paragraphs [0169-0188]).
	In regard of claim 3, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 2, wherein the controller is configured to: receive information about an application related to audio reproduction of the external audio apparatus through the at least one interface (See at least Figures 12-14 of Lim et al. illustrating the controller (150) receives information (110) about an application related to audio reproduction (1310-1311, 1312) as discussed in paragraphs [0184-0185]); acquire another user input for executing the application through the other control menu displayed on the display, the other user input being received from the user inputter; and transmit the other user input to the external audio apparatus through the at least one interface (See at least Figure 12-14, 22 of Lim et al. illustrating another control menu (2210, 2230, 2250) representing information about external audio and transmit it (1840)).
	In regard of claim 4, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, wherein the controller is configured to turn off the display in response to a time of displaying the first control menu, the second control menu, and the third control menu on the display being longer than or equal to a reference time (See at least Figure 16 of Lim et al. illustrating turn off the display (S1640) and paragraphs [0192-0193] and paragraph [0218] of Choi et al. and Figure 2 illustrating the controller (170) controlling timing of displaying).
	In regard of claim 5, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising a speaker, wherein the controller is configured to: receive an audio signal from the external audio apparatus through the at least one interface; and output sound according to the received audio signal through the speaker (See at least Figures 17-18 of Lim et al. illustrating the controller (1730) which receives an audio signal from the external apparatus (1830) through interface (1720) and output sound according to the received audio signal through the speaker (1820)).
	In regard of claim 6, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, wherein the controller is configured to: receive an audio signal from the external audio apparatus through the at least one interface; and control the display to display an image that visualizes the received audio signal (See at least Figure 13 of Lim illustrating the display apparatus showing an image (1330) visualizing the received audio signal).
	In regard of claim 7, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, wherein the controller is configured to: receive operation information of another audio apparatus through another interface selected from the content interface and the communication interface; and control the display to display another control menu for providing the operation information of the another audio apparatus and controlling the another audio apparatus (See Figure 13 of Lim illustrating receive operation of another audio apparatus (AUDIO 2) selected from the content interface and display control menu for controlling (AUDIO1, AUDIO 2, AUDIO3)) .
	In regard of claim 8, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 7, wherein the controller is configured to: receive an audio signal from the external audio apparatus through the at least one interface; and transmit the received audio signal to the another audio apparatus through the another interface (See Figures 17-18 of Lim et al. illustrating the controller (1730) which receives an audio signal from the external audio (1830) through interface (1720)).
	In regard of claim 9, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising a speaker, wherein the controller is configured to: receive an audio signal of the external user device communicating with the external audio apparatus from the external audio apparatus through the at least one interface; and output sound according to the received audio signal of the external user device through the speaker (See Figures 17-18 of Lim et al. illustrating the controller (1730) which comprising a speaker (1820) receiver audio signal (1860) communicating of  external user device (1830) through speaker (1820)).
	In regard of claim 10, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising, wherein the controller is configured to: receive the information about the application for audio reproduction of the external user device communicating with the external audio apparatus from the external audio apparatus through the at least one interface ( See at least Figures 17-18 of Lim et al. illustrating the controller (1730) for audio reproduction of external user device (1830) with the externa audio apparatus (1820)); acquire a user input for executing the application of the external user device through the another control menu displayed on the display; and transmit the user input to the external audio apparatus through the at least one interface such that the third user input is transmitted to the external user device (See Figures 17-18 of Lim et al. illustrating the display showing control menu as also shown Lim in Figure 14 and transmit the user input to the external audio apparatus (1820) and transmits user input (1710) through the interface (1720)).
	In regard of claim 11, Lim et al., Lim and Choi et al. further disclose a method of controlling a display apparatus including a communication interface and a content interface, the method comprising: displaying, on a display, an image corresponding to a broadcast signal received through the content interface; receiving operation information of an external audio apparatus through at least one interface selected from the content interface and the communication interface; and displaying, on the display, a control menu to provide the operation information of the external audio apparatus and to control the external audio apparatus based on the operation information of the external audio apparatus and an operation information of the display apparatus; displaying, on the display, a second control menu for representing information about an application related to audio reproduction of the external audio apparatus and executing the application related to audio reproduction of the external audio apparatus; and displaying, on the display, a third control menu for representing information about an application related to audio reproduction of an external user device communicating with the external user device and executing the application related to audio reproduction of the external user device (See rejection of claim 1 provided above).
	In regard of claim 12, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: acquiring a user input for controlling the external audio apparatus through the control menu displayed on the display, the user input being received from a user inputter; and transmitting the user input to the external audio apparatus through the at least one interface (See rejection of claim 2 provided above).
	In regard of claim 13, Lim et al., Lim and Choi et al. further disclose the method of claim 12, further comprising: receiving the information about an application related to audio reproduction of the external audio apparatus through the at least one interface; acquiring another user input for executing the other control menu displayed on the display and the application; and transmit the other user input to the external audio apparatus through the at least one interface (See rejection of claim 3 provided above).
	In regard of claim 14, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising turning off the display in response to a time of displaying the first control menu, the second control menu, and the third control menu on the display being longer than or equal to a reference time (See rejection of claim 4 provided above).
	In regard of claim 15, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving an audio signal from the external audio apparatus through the at least one interface; and outputting sound according to the received audio signal through a speaker of the display apparatus (See rejection of claim 5 provided above).
	In regard of claim 16, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving an audio signal from the external audio apparatus through the at least one interface; and controlling the display to display an image that visualizes the received audio signal (See rejection of claim 6 provided above).
	In regard of claim 17, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving operation information of another audio apparatus through another interface selected from the content interface and the communication interface; and controlling the display to display another control menu for providing the operation information of the other audio apparatus and controlling the other audio apparatus (See rejection of claim 7 provided above).
	In regard of claim 18, Lim et al., Lim and Choi et al. further disclose the method of claim 17, further comprising: receiving an audio signal from the external audio apparatus through the at least one interface; and transmitting the received audio signal to the other audio apparatus through the another interface (See rejection of claim 8 provided above).
	In regard of claim 19, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving the information about the application related to audio reproduction of the external user device communicating with the external audio apparatus from the external audio apparatus through the at least one interface; acquiring a user input for executing the application of the external user device through the other control menu displayed on the display, the user input being received form a user inputter; and transmitting the user input to the external audio apparatus through the at least one interface such that the user input is transmitted to the external user device (See rejection of claim 10 provided above).
	In regard of claim 20, Lim et al. and Lim further disclose a display apparatus comprising: a display; a user inputter; a content interface to receive a broadcast signal from a content source and exchange data with an external audio apparatus; a communication interface to exchange data with the external audio apparatus; and a controller configured to: control the display to display an image corresponding to the broadcast signal received through the content interface; receive information about an application related to audio reproduction of an external user device communicating with the external audio apparatus from the external audio apparatus through at least one interface selected from the content interface and the communication interface; display a control menu for to provide information about the application of the external user device and to execute the application of the external user device based on an operation information of the external audio apparatus and an operation information of the display apparatus; acquire a user input, input to the user inputter, for executing the application of the external user device through the control menu displayed on the display; and transmit the user input to the external audio apparatus through the at least one interface such that the user input is transmitted to the external user device, and control the display to display a second control menu for representation information about an application related to audio reproduction of the external audio apparatus and executing the application related to audio reproduction of the external audio apparatus (See rejection of claims 1-3 provided above).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692